DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of the species of lauric acid and additional insect repellent component in the reply filed on 20 July 2022 is acknowledged.


Examiner’s Remarks
Cancellation of claims 2-4, 8-13, and 15 is acknowledged. 
However, no claim text shall be presented for any claim listing with the status of “canceled”.  See 37 CFR 1.121 (c)(4)(i).  Applicant is required to submit a new claim set with the next response, deleting the text of all canceled claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “an additional insect repellent component chosen among PMD, DEET, lavender essential oil, or a mixture of at least two of the additional insect repellent components”.   However, the language “chosen among” (emphasis added) implies other, unnamed components may be additional insect repellent components.  Since the claim does not name the additional components, the metes and bounds of the claim are unclear.  Additionally, the abbreviations “PMD” and “DEET” lend ambiguity to the claim, since abbreviations may have more than one meaning.
Dependent claims 5-7, 14, and 16 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.
To overcome this rejection, the Examiner suggests amend claim 1 to read, ““an additional insect repellent component selected from the group consisting of p-menthane-3,8-diol (PMD), N,N-diethyl-3-methylbenzamide (DEET), lavender essential oil, and a mixture of at least two of the additional insect repellent components”.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “a stabilizing component comprising an unsaturated fatty acid based on oleic acid.”  It is not clear if “based on” denotes a derivative of oleic acid (and if so, which one or ones), or a reaction product of oleic acid and another compound, or some other undefined meaning.  Therefore, the metes and bounds of the claim are unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthies (DE102012221966, cited by Applicant in IDS filed 05 October 2020; a machine translation is included with this Office action).
Matthies teaches a composition for repelling pungent, biting and sucking insects such as mosquitoes, comprising 3-50 wt% wax, 20-60 wt% fatty acid, and 10-45 wt% essential oils (e.g., paragraph [0006]).  The preferred fatty acid is lauric acid (e.g., paragraph [0011]; Examples 1 and 2), and suitable essential oils include lavender oil (e.g., paragraph [0012]; Example 1).  The compositions are free of water (e.g., see Examples).  Therefore, the invention of Matthies anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matthies (DE102012221966, cited by Applicant in IDS filed 05 October 2020; a machine translation is included with this Office action).
The invention of Matthies is delineated above (see paragraph 8, above).
Specifically regarding claim 6 (and more generally regarding the remaining claims), Matthies teaches lauric acid may be provided as a fractionated fatty acid from coconut oil (e.g., paragraph [0008]; Example 1).  While Matthies does not specifically name one of the vegetable oils recited in claim 6, the lauric acid provided is identical to that recited in the instant claims (e.g., see paragraph [0011]), and thus the different oil does oil source does not distinguish the lauric acid compound from that disclosed in the prior art, absent evidence otherwise.
Regarding claims 7 and 14, Matthies teaches 20-60 wt% fatty acid, and 10-45 wt% essential oils (e.g., paragraph [0006]).  These amounts overlap those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the ordinarily skilled artisan to select an amount from within said ranges by routine experimentation, in order to optimize the efficacy of the resultant composition.


Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611